Order entered July 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00776-CV

                         IN RE LEE ARTHUR WYNN, Relator

               Original Proceeding from the Criminal District Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. F12-24938H

                                        ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s July 6, 2018 petition for

writ of mandamus.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE